DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et. al. (US 20110143111), listed in IDS in view of Kobayashi (US 20030173842), listed in IDS.
Regarding Claim 1, Yamamoto disclolses  method for producing a conductive member module having a pair of conductive members formed in a plate shape and facing each other (Figure 8a, conductive members  2a, 2b), and a sealing part for sealing the pair of conductive members, the method comprising performing (the conductive members 2a, 2b are sealed by filling the gap with an insulating resin):  5an accommodation step of accommodating the pair of conductive members in a molding die in a state of being separated from each other (Figure 5a, [0065]), a sealing step of injecting a fluid resin into the die to seal the pair of conductive members (Figure 5A, [0065]). Yamamoto discloses the sealing step, the conductive members are sealed with the resin injected into the die (Figure 5B-5D) but did not disclose that the portions are curved inward in the facing orientation. In the same field of endeavor pertaining to the field Kobayashi discloses conductive members are curved inward in the holder-21 (Figure 10, bus bars 22a,22b,22c, [0071]). 
It would be obvious for one ordinary skilled in the art to modify the teachings of Yamamoto’s conductive members with the curved bus bar teachings of Kobayashi for bending a molded material in a thickness direction for the desired needs (abstract, Koboyashi).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et. al. (US 20110143111), listed in IDS in view of Kobayashi (US 20030173842), listed in IDS as applied in Claim 1 in view of  Onoda (US 6527989).

Regarding Claim 2, Yamamoto/Koboyashi disclose the conductive member module according to claim I, wherein the individual conductive members are provided with through holes penetrating in the facing orientation  ([0076], bus bars holding pins which could also act as support members are  inserted through holes use to hold the bus bars 2a and 2b, which support the individual conductive members from inside in the facing orientation, Yamamoto) and portions around the through holes in the conductive members are curved inward in the facing orientation (Figure 10, bus bars 22a,22b,22c, [0071], Koboyashi). In the same field of endeavor pertaining to the art Onodo discloses, the sealing part has recesses formed so as to be recessed in the facing orientation through the through holes from the outside to the inside of the pair of conductive members inner surfaces of the conductive members are exposed at the bottom of the recesses (Figure 7, col 1, line 14-20).

It would be obvious for one ordinary skilled in the art to modify the teachings of Yamamoto/ Kobayashi’s curved bus bar teachings with that of molded connector teaching of Onodo for the purpose of preventing penetration of any contaminant during the process (col 1, 31-32).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742